People v Drummond (2022 NY Slip Op 05804)





People v Drummond


2022 NY Slip Op 05804


Decided on October 18, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 18, 2022

Before: Manzanet-Daniels, J.P., Mazzarelli, Oing, Kennedy, Mendez, JJ. 


SCI. No. 693/15 Appeal No. 16450 Case No. 2018-162 

[*1]The People of the State of New York, Respondent,
vMarkis Drummond, Defendant-Appellant.


Twyla Carter, The Legal Aid Society, New York (Richard Joselson of counsel) and DLA Piper LLP (US), New York (Marc A. Silverman of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Reva Grace Phillips of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Shari R. Michaels, J. at plea; John S. Moore, J. at sentencing), rendered May 5, 2016, convicting defendant of assault in the second degree, and sentencing him to a term of three years, unanimously affirmed.
Defendant validly waived his right to appeal (see People v Thomas, 34 NY3d 545 [2019], cert denied 589 US &mdash, 140 S Ct 2634 [2020]; People v Bryant, 28 NY3d 1094 [2016]), which forecloses review of his excessive sentence claim. As an alternate holding, we perceive no basis for reducing the sentence.
Defendant's valid waiver of his right to appeal also forecloses review of his argument that the mandatory surcharge and fees imposed at sentencing should be waived pursuant to CPL 420.35(2—a) (see People v Diaz, 205 AD3d 624 [1st Dept 2022], lv denied 38 NY3d 1133 [2022]). "A defendant's valid waiver of the right to appeal includes waiver of the right to invoke the Appellate Division's interest-of-justice jurisdiction" (People v Lopez, 6 NY3d 248, 255 [2006]). 
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 18, 2022